AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT CO                                        T      FILED
                                            SOUTHERN DISTRICT OF CALIFORNI
             UNITED STATES OF AMERICA

                                V.
           ALEJANDRO GARNICA-LOPEZ(!)
               aka Jose Rodriguez-Lopez                                 Case Number:        3:07-CR-02043-WQH

                                                                     Timothy Robert Garrison
                                                                     Defendant's Attorney
REGISTRATION NO.                42856-198
•-
THE DEFENDANT:
i:gj admitted guilt to violation ofallegation(s) No.        I

 D    was found guilty in violation of allegation(s) No.                                              after denial of guilty.
                                                           -------------
Accordin~ly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                    Nature of Violation

               I                     nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economicdrcumstances.




                                                                      HON. WILLIAM Q. HA
                                                                      UNITED STATES D
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALEJANDRO GARNICA-LOPEZ(!)                                              Judgment - Page 2 of 2
CASE NUMBER:              3:07-CR-02043-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Fourteen (14) months consecutive to sentence imposed in. case !9cr2484-CAB




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following reconunendations to the Bureau of Prisonsi




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  ---------                 A.M.              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D      Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                -----~---------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:07-CR-02043-WQH
